Exhibit 10.43
SCHERING-PLOUGH CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(AMENDED AND RESTATED NOVEMBER 4, 2008)
PREAMBLE
Schering Corporation has adopted the Schering-Plough Corporation Supplemental
Executive Retirement Plan to ensure the payment of a competitive level of
retirement income to attract, retain, and motivate selected executives of the
Corporation and its Affiliates. The Plan is intended to be a non-qualified,
supplemental retirement plan that is unfunded and maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees of the Corporation or its Affiliates pursuant to
Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA and, as such, to be exempt
from the provisions of Parts 2, 3, and 4 of Subtitle B of Title I of ERISA. The
Plan was originally effective as of January 1, 1983. The Plan was amended and
restated in its entirety effective January 1, 2005 and then again effective
January 1, 2008. As a result of the closing of the transactions contemplated by
the Agreement and Plan of Merger, dated March 8, 2009, by and among Merck & Co.,
Inc., Schering-Plough, SP Merger Subsidiary One, Inc. and SP Merger Subsidiary
Two, Inc., the Plan is hereby further amended and restated, effective
November 4, 2009. Except as otherwise defined herein, all capitalized terms
shall have the meaning given to them in the Retirement Plan.
ARTICLE 1
DEFINITIONS

1.1   “Affiliate” means any corporation, partnership, or other organization
controlled by or under common control with the Corporation.   1.2   “Average
Final Earnings” means a Participant’s or Former Participant’s average annual
Earnings during the sixty consecutive months for which his or her Earnings were
highest during the last one hundred twenty consecutive months prior to his or
her Separation from Executive Service.   1.3   “Board” means the Board of
Directors of Merck & Co., Inc.   1.4   “Bridged Participant” means a Participant
in the Plan who experiences an involuntary Separation from Service during the
period beginning on January 1, 2008 and ending on December 31, 2009 in
connection with the OBS Integration or the Productivity Transformation Program
and who executes and timely returns a release of claims against the Company in a
format suitable to the Company.   1.5   “Change of Control” means Change of
Control as defined in the Schering-Plough Corporation 2002 Stock Incentive Plan
or any successor stock incentive plan.   1.6   “Change of Control Termination
Date” means the date, following a Change of Control, as of which a Participant
or Former Participant has a Separation from Service.   1.7   “Code” means the
Internal Revenue Code of 1986, as amended.   1.8   “Committee” means the
Committee provided for in Section 6 of the Plan.

 



--------------------------------------------------------------------------------



 



1.9   “Corporation” means Schering Corporation, a New Jersey Corporation, and
any successor or assigns thereto, provided that, Merck Sharp & Dohme Corp. and
its direct or indirect subsidiaries shall not be treated as part of the
Corporation.   1.10   “Deferral Rate” means, for each calendar quarter, a rate
equal to the actual yield on three-month U.S. Treasury bills as reported in the
Wall Street Journal on the first business day of such calendar quarter.   1.11  
“Early Retirement Date” means:

  (a)   with respect to any person who, prior to March 1, 2006, both attained
age 55 and became a Participant of the Plan, the later of the Participant’s
attainment of age 55 and his or her Separation from Service; and     (b)   with
respect to any other person, the latest of his or her attainment of age 55 or,
with respect to Bridging Participants his or her attainment of age 53,
Separation from Service, and the date he or she completes five years of
Eligibility Service under the Retirement Plan.

1.12   “Earnings” means Compensation under the Retirement Plan prior to the
Participant’s Separation from Executive Service plus, for periods prior to
January 1, 2004, bonuses awarded for such periods under any executive or
management incentive plan of the Corporation or an Affiliate; provided, however,
that the amount of Earnings credited for any bonus earned in the calendar year
in which the Participant’s Separation from Executive Service occurs but not paid
until after the Participant’s Separation from Service shall be the estimated
bonus as determined by the Committee.   1.13   “Effective Date” means January 1,
1983.   1.14   “Equivalent Actuarial Value” means the equivalent value when
computed on the basis of the interest rate determined as of such date under the
regulations of the Pension Benefit Guaranty Corporation for determining the
present value of a lump sum distribution on plan termination that were in effect
on September 1, 1993 and the 1994 Group Annuity Reserving mortality table.
Notwithstanding the foregoing, effective January 1, 2006, Equivalent Actuarial
Value shall be determined by using the market yield on U.S. Treasury securities
at 10-year constant maturities (non-inflation issues adjusted to constant
maturities), as set forth in Federal Reserve Statistical Release H.15 for the
first business day of the month in which the Participant’s Separation from
Service occurs and the mortality table used to determine automatic lump sum cash
outs under the Retirement Plan.   1.15   “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended.   1.16   “Executive Status” means:

  (a)   prior to January 1, 2004, employment in E-Grade pay status; and     (b)
  on or after January 1, 2004:

  (i)   employment as a member of the Corporation’s Executive Management Team or
Operations Management Team; or     (ii)   effective on and after January 1,
2005, solely with respect to an individual who did not become a Participant of
the Plan prior to January 1, 2005,

 



--------------------------------------------------------------------------------



 



      designation as a Participant of the Plan by the Chief Executive Officer of
the Corporation.

    Once a person attains Executive Status, he or she shall remain in Executive
Status until his or her Separation from Executive Service.   1.17   “Former
Participant” means a former employee or an employee who has been removed from
Executive Status and on whose behalf a benefit is payable under the Plan.   1.18
  “Other Retirement Income” means the employer-provided retirement income
payable to a Participant, Former Participant or Beneficiary (as defined in the
Retirement Plan) from the following sources:

  (a)   the Schering-Plough Retirement Benefits Equalization Plan, as amended
from time to time;     (b)   any other contract, agreement, or other arrangement
with the Corporation or an Affiliate (excluding the Retirement Plan) to the
extent, as solely determined by the Committee, it provides defined-benefit-type
retirement or pension benefits; and     (c)   any contract, agreement, or other
arrangement with the Corporation or an Affiliate to the extent it provides
defined-contribution-type retirement or pension benefits which are the
Participant’s or Former Participant’s primary source of retirement or pension
benefits, as solely determined by the Committee.

1.19   “Participant” means an executive employee of the Corporation or an
Affiliate who becomes a participant in the Plan pursuant to Section 2.   1.20  
“Plan” means the Schering-Plough Corporation Supplemental Executive Retirement
Plan, as amended from time to time.   1.21   “Retirement” means the Separation
from Service of a Participant on or after his or her Normal Retirement Age,
Early Retirement Date, or Change of Control Termination Date, or the deemed
retirement of a Participant pursuant to an employment agreement between him or
her and the Corporation or an Affiliate.   1.22   “Retirement Plan” means the
Schering-Plough Corporation Retirement Plan, as amended from time to time.  
1.23   “Retirement Plan Benefit” means the amount of benefit payable from the
Retirement Plan to a Participant, Former Participant or Beneficiary.   1.24  
“Separation from Executive Service” means the earlier of (i) the Participant’s
Separation from Service or (ii) the date the Chief Executive Officer of the
Corporation determines that the individual is no longer entitled to participate
in the Plan.   1.25   “Separation from Service” means “separation from service”
as defined under Section 409A(a)(2)(A)(i) of the Code.   1.26   “Service” means
an individual’s period of employment with the Corporation or an Affiliate as a
Participant prior to his or her Separation from Executive Service for which
benefits are accrued under the Retirement Plan; provided, however, that with
respect to an individual who first became a Participant in the Plan prior to
January 1, 2008 and

 



--------------------------------------------------------------------------------



 



    completed at least 10 years of Benefit Service under the Retirement Plan,
Service shall also include the individual’s period of employment with the
Corporation or an Affiliate for which benefits are accrued under the Retirement
Plan prior to the date he or she became a Participant of this Plan; and provided
further, that with respect to an individual who first become a Participant in
this Plan on or after January 1, 2005 but prior to January 1, 2008, Service
shall also include the individual’s Eligibility Service under the Retirement
Plan prior to membership in the Retirement Plan, up to one year, if not
otherwise included in his or her Service pursuant to the prior provisions of
this Section 1.25. Notwithstanding anything to the contrary, with respect to an
individual who first becomes a Participant in this Plan on or after January 1,
2008, Service shall mean only the individual’s period of employment with the
Corporation or an Affiliate as a Participant in the Plan prior to his Separation
from Executive Service for which benefits are accrued under the Retirement Plan.
  1.27   “Supplemental Benefit” means a supplemental retirement benefit or
survivor benefit as determined under Article 4 or Article 5, respectively, as of
any date of reference.   1.28   “Surviving Spouse” means a person of the
opposite sex of the Participant or Former Participant who is the Participant’s
or Former Participant’s husband or wife as provided in the Defense of Marriage
Act of 1996, who has been married to the Participant throughout the one-year
period ending on the Participant’s date of death.

ARTICLE 2
ELIGIBILITY AND PARTICIPATION

2.1   Any person who was a Participant in the Plan immediately prior to the
Effective Date shall continue to be a Participant as of the Effective Date,
provided the person is in active employment with the Corporation or an Affiliate
on the Effective Date.   2.2   Any person who does not become a Participant of
the Plan pursuant to Section 2.1 shall become a Participant of the Plan on the
later of:

  (a)   the first date he or she is in Executive Status; and     (b)   the
earlier of (i) the date he or she is credited with one (1) year of Eligibility
Service under the Retirement Plan and (ii) the date he or she has attained age
40;

    provided the person is in active employment with the Corporation or an
Affiliate at that time.   2.3   A person who is on a leave of absence on the
date he or she would otherwise become a Participant pursuant to Section 2.2
shall become a Participant on the date his or her leave of absence terminates
and he or she resumes active employment.

ARTICLE 3
ELIGIBILITY FOR BENEFITS

3.1   Each Participant or Former Participant is eligible to commence receiving
benefits under this Plan on the first day of the month coincident with or next
following his or her Separation from Service.

 



--------------------------------------------------------------------------------



 



ARTICLE 4
AMOUNT AND FORM OF RETIREMENT BENEFIT

4.1   Normal Retirement Date or Postponed Retirement Date. The Supplemental
Benefit of a Participant or Former Participant whose Separation from Service
occurs on or after his or her Normal Retirement Age shall be calculated as an
annual benefit payable monthly commencing on the first day of the calendar month
coincident with or next following his or her Retirement equal to:

  (a)   the sum of:

  (i)   2% of his or her Average Final Earnings multiplied by his or her years
of Service up to twenty years, plus     (ii)   1% of his or her Average Final
Earnings for each year of Service in excess of twenty years;

      up to a maximum of 55% of Final Average Earnings, reduced by:     (b)  
his or her Other Retirement Income and Retirement Plan Benefit.

    The annual benefit calculated under this Section 4.1 of a Participant or
Former Participant who was in Executive Status prior to the Effective Date and
who has completed 10 years of Service in Executive Status and reached age 60 on
or prior to his or her Separation from Service shall not be less than an annual
benefit payable monthly commencing on the first day of the calendar month
coincident with or next following his or her Retirement equal to 35% of his or
her Average Final Earnings reduced by his or her Other Retirement Income and
Retirement Plan Benefit.   4.2   Early Retirement Date or Change of Control. The
Supplemental Benefit of a Participant or Former Participant whose Separation
from Service occurs prior to his or her Normal Retirement Date but on or after
his or her Early Retirement Date or after a Change in Control shall be
calculated as described in Section 4.1 above, but with reference to the
Participant’s Early Retirement Date or Change of Control Termination Date rather
than his or her Normal Retirement Age and reduced by the reduction factor set
forth in the following chart that corresponds to the Participant’s age at his or
her Early Retirement Date or Change of Control Termination Date, as applicable:

 



--------------------------------------------------------------------------------



 



      Age at Early Retirement Date or     Change of Control Termination Date  
Reduction Factor 64   0% 63   0% 62   0% 61   0% 60   0% 59   4% 58   8% 57  
12% 56   16% 55   20% 54 (Bridging Participants only)   20% 53 (Bridging
Participants only)   20%

      Age at Change of Control     Termination Date   Reduction Factor 54  
25.5% 53   31% 52   36% 51   40% 50   44% 49   48% 48   51% 47   54% 46   57% 45
  59.5% 44   62% 43   64% 42   66% 41   68% 40   70% 39   71.5% 38   73% 37  
74% 36   75% 35   76%

    The annual benefit calculated under this Section 4.2 of a Participant or
Former Participant who was in Executive Status prior to the Effective Date and
who has completed 10 years of Service in Executive Status and reached age 60 on
or prior to his or her Separation from Service shall not be less than an annual
benefit payable monthly commencing on the first day of the calendar month
coincident with or next following his or her Retirement

 



--------------------------------------------------------------------------------



 



    equal to 35% of his or her Average Final Earnings reduced by his or her
Other Retirement Income and Retirement Plan Benefit.

4.3   Other Termination. The Supplemental Benefit of a Participant or Former
Participant whose Separation of Service occurs for a reason other than
Retirement, disability, death, or following a Change of Control, shall be
calculated as an annual benefit payable monthly commencing on the first day of
the calendar month coincident with his or her Normal Retirement Date.   4.4  
Disability. In the event that a Participant or Former Participant has become
totally and permanently disabled for the purposes of the Corporation’s long-term
disability program, disability retirement benefits shall be payable under this
Plan, and shall be determined pursuant to Section 4 hereof, with Earnings (as
defined herein) and Service deemed to have continued for such period, if any, as
shall be applicable under the disability retirement benefit provisions of the
Retirement Plan.   4.5   Pre-March 1, 1987 Provisions. For the purpose of
determining Supplemental Benefits under the foregoing paragraphs of this
Section 4:

  (a)   Service prior to March 1, 1987, for all executives who were Participants
in the Plan on January 1, 1983, shall be deemed to be in an E-grade pay status;
and     (b)   in no event shall the Supplemental Benefit of an actively employed
executive participating in the Plan on March 1, 1987, be less than the
Supplemental Benefit that would be payable if such Supplemental Benefit were
determined under the provisions of the Plan as in effect immediately prior to
such date and the executive’s earnings and service as of February 28, 1987.

4.6   Form of Payment. Supplemental Benefits shall be payable in a lump sum as
soon as administratively practicable following the Participant’s Separation from
Service. Such lump sum shall be of Equivalent Actuarial Value to the benefit
calculated under Sections 4.1, 4.2, 4.3, 4.4, and 4.5 above that would have been
provided commencing as of the Participant’s Normal Retirement Date, or the first
day of the month following the Participant’s Separation from Service, if later.
Notwithstanding the preceding sentence, in the case of a Participant whose
Separation from Service is on or after his or her Early Retirement Date, the
lump sum shall be of Equivalent Actuarial Value to the benefit that would have
been calculated under Sections 4.1, 4.2, 4.4, and 4.5 above that would have
provided commencing on the first day of the month following the Participant’s
Separation from Service. Notwithstanding the foregoing, the portion of the
Supplemental Benefit that is accrued after December 31, 2004, for any
Participant who is a specified employee as defined in Section 409A of the Code,
shall be delayed for a period of six (6) months following such Participant’s
Separation from Service. If a Participant or a Former Participant has a
Separation from Service by Retirement and dies before receiving full payment of
his or her Supplemental Benefit, payment of the Supplemental Benefit shall be
made to his or her Beneficiary, subject to Section 5. Payment made in accordance
with this Section 4.6 shall constitute full and complete satisfaction of the
Corporation’s obligation in respect thereof. A Participant may elect to defer
receipt of his or her Supplemental Benefit in accordance with the terms of the
Savings Advantage Plan to the extent that such plan complies with Section 409A
of the Code in a manner that will not result in the incurrence of Section 409A
excise taxes to the Participant.   4.7   Section 162(m) of the Code. The
Committee may, in its sole discretion, defer the payment of any lump sum to a
Participant or a Former Participant who is a “covered employee” as defined in
Section 162(m) of the Code, if such payment would be subject to

 



--------------------------------------------------------------------------------



 



    such Section’s limitation on deductibility; provided, however, that such
payment shall not be deferred to a date later than the earliest date in the year
in which such payment would not be subject to such limitation; and further
provided that the Corporation shall, at the time of payment of any amount so
deferred, pay interest thereon from the due date thereof at the Deferral Rate,
compounded quarterly.   4.8   Delayed Payment. If a lump sum payment to a
Participant or Former Participant, or the Beneficiary thereof, including a
payment delayed pursuant to Section 4.6, commences later than the 15th day of
the month following the month in which the Participant’s Separation from Service
occurs, the Corporation shall, at the time of payment of such lump sum, pay
interest thereon from the 15th day of the month following the month in which the
Participant’s Separation from Service occurs to the date payment is issued at
the Deferral Rate, compounded quarterly.   4.9   Forfeitability. Except as
otherwise provided herein, the Supplemental Benefit of each Participant and
Former Participant under the Plan shall at all times be 100 percent vested and
nonforfeitable.   4.10   Offset. If any Retirement Plan Benefit or Other
Retirement Income is payable to a Participant, Former Participant or
Beneficiary, and the form of such Retirement Plan Benefit or Other Retirement
Income is other than a lump sum or such Retirement Income or Other Retirement
Benefit is paid at a time other than when the Supplemental Benefit is paid under
this Plan, such Retirement Plan Benefit or Other Retirement Income shall be
converted to a lump sum of Equivalent Actuarial Value for purposes of
determining the offset applied under this Plan. The Committee shall be empowered
to make such additional equitable adjustments to accomplish the purposes of the
foregoing as the Committee in its sole discretion shall determine.   4.11  
Enhanced or Reduced Benefits. Notwithstanding the forgoing and subject to the
approval of the Corporation’s Chief Executive Officer, an employment or similar
agreement between a Participant and the Corporation may enhance or reduce the
benefit provided to or on behalf of such Participant under this Plan. In no
event will an enhanced benefit be separately paid under both an employment or
similar agreement and this Plan in a manner that results in a duplicative
benefit.

ARTICLE 5
SURVIVING SPOUSE BENEFIT

5.1   Upon the death of a Participant or Former Participant while employed by
the Corporation or an Affiliate who has at least 5 years of Eligibility Service
under the Retirement Plan, his or her Surviving Spouse shall be entitled to a
survivor benefit under this Plan based upon the Participant’s or Former
Participant’s Supplemental Benefit immediately prior to his or her death, but
without any reduction factor, in accordance with the following schedule:

 



--------------------------------------------------------------------------------



 



              Age and Service at Time of Death   Survivor Benefit
a.
  Age 55 or more with 5 or more years of Eligibility Service.   50% of the
Participant’s or Former Participant’s Supplemental Benefit.
 
       
b.
  Ages 50 through 54 with 5 or more years of Eligibility Service, and age plus
years of Eligibility Service equal 65.   50% of the Participant’s or Former
Participant’s Supplemental Benefit multiplied by 80.0%.
 
       
c.
  Below age 50 with 5 or more years of Eligibility Service, and age plus years
of Eligibility Service equal 65.   50% of the Participant’s or Former
Participant’s Supplemental Benefit multiplied by 53.1%.

    less any Retirement Plan Benefit or Other Retirement Income payable to the
Surviving Spouse whether or not the Participant or Former Participant has
elected or has been deemed to have elected to have such benefit or retirement
income paid to his or her Surviving Spouse.   5.2   Upon the death of any
Participant or Former Participant who does not have at least 5 years of
Eligibility Service, his or her Surviving Spouse shall be entitled to a survivor
benefit under this Plan based upon his or her Supplemental Benefit immediately
prior to his or her death and computed as if he or she had retired on the day
before his or her death and had elected a 50% Qualified Joint and Survivor
Annuity (as defined in the Retirement Plan) for the benefit of his or her
Surviving Spouse. Such survivor benefit under this Plan shall be reduced by any
Retirement Plan Benefit and Other Retirement Income payable to the Surviving
Spouse whether or not the Participant or Former Participant has elected or has
been deemed to have elected to have such benefit or retirement income paid to
his or her Surviving Spouse.   5.3   A Surviving Spouse’s benefits provided
under Section 5.1 or 5.2 shall be paid in a lump sum as of the first day of the
month following the month in which the Participant or Former Participant dies.
Such lump sum shall be of Equivalent Actuarial Value to the benefit calculated
under Section 5.1 or 5.2 that would have been provided commencing as of the
Participant’s Normal Retirement Date, or the first day of the month following
the Participant’s date or death, if later. Notwithstanding the preceding
sentence:

  (a)   in the case of a Participant whose date of death is on or after his or
her attainment of age 55 and who, prior to March 1, 2006, both became a
Participant of the Plan and attained age 55, or     (b)   in the case of a
Participant whose date of death is on or after the later of his or her
attainment age 55 and completion of five years of Eligibility Service:

    the lump sum shall be of Equivalent Actuarial Value to the benefit that
would have been provided commencing on the first day of the month following the
Participant’s date of death.

ARTICLE 6
COMMITTEE

6.1   Committee. The Plan shall be administrated by the Global Benefits and
Compensation Oversight Committee or its delegate. The Committee shall have
(a) complete discretion

 



--------------------------------------------------------------------------------



 



    to supervise the administration and operation of the Plan, (b) complete
discretion to adopt rules and procedures governing the Plan from time to time,
and (c) sole authority to give interpretive rulings with respect to the Plan.  
6.2   Binding Effect of Decisions. Any decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation, or application of the Plan shall be final and binding upon all
persons having any interest in the Plan.   6.3   Indemnification of Committee.
The Corporation shall indemnify and hold harmless the members of the Committee
against any and all claims, loss, damage, expense, or liability arising from any
action or failure to act with respect to the Plan, except in the case of gross
negligence or willful misconduct by any such member.

ARTICLE 7
AMENDMENT AND TERMINATION OF PLAN

7.1   Amendment. The Committee may at any time amend, suspend, or reinstate any
or all of the provisions of the Plan, except that no such amendment, suspension,
or reinstatement may adversely affect any Participant’s or Former Participant’s
vested Supplemental Benefit, as it existed immediately before the effective date
of such amendment, suspension, or reinstatement, without such Participant’s or
Former Participant’s prior written consent. Written notice of any amendment or
other action with respect to the Plan shall be given to each Participant.   7.2
  Termination. The Committee, in its sole discretion, may terminate this Plan at
any time and for any reason whatsoever. On and after Plan termination, the
Committee shall take those actions necessary to administer any Supplemental
Benefits existing prior to the effective date of such termination; provided,
however, that a termination of the Plan shall not adversely affect the value of
a Participant’s or Former Participant’s Supplemental Benefit, or the timing or
method of distribution of a Participant’s or Former Participant’s Supplemental
Benefit, without the Participant’s or Former Participant’s prior written
consent.

ARTICLE 8
MISCELLANEOUS

8.1   Funding. Participants, their Beneficiaries, and their heirs, successors,
and assigns shall have no secured interest or claim in any property or assets of
the Corporation or Merck & Co., Inc. The Corporation’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise of the Corporation to
pay money in the future.   8.2   Expenses. All expenses of administering the
Plan shall be borne by the Corporation, to the extent they are not paid from any
trust fund established by the Corporation to help defray the costs of providing
Plan benefits.   8.3   Nonassignability. No right or interest under the Plan of
a Participant, Former Participant, or his or her Beneficiary (or any person
claiming through or under any of them) shall be assignable or transferable in
any manner or be subject to alienation, anticipation, sale, pledge, encumbrance,
or other legal process or in any manner be liable for or subject to the debts or
liabilities of any such Participant, Former Participant or Beneficiary.   8.4  
Claims Procedure.

 



--------------------------------------------------------------------------------



 



  (a)   Claim. A person who believes that he or she is being denied a
Supplemental Benefit to which he or she is entitled under the Plan (hereinafter
referred to as a “Claimant”) may file a written request for such benefit with
the Committee, setting forth the claim.     (b)   Claim Decision. Upon receipt
of a claim, the Committee shall advise the Claimant that a reply will be
forthcoming within 90 days and shall, in fact, deliver such reply within such
period. If special circumstances require that the 90-day time period be
extended, the Committee shall so notify the Claimant and shall render the
decision as soon as possible, but no later than 180 days after receipt of the
request for review.     (c)   Information. If the claim is denied in whole or in
part, the Claimant shall be provided an opinion, using language calculated to be
understood by the Claimant, setting forth:

  (i)   The specific reason or reasons for such denial;     (ii)   The specific
reference to pertinent provisions of this Plan on which such denial is based;  
  (iii)   A description of any additional material or information necessary for
the Claimant to perfect his claim and an explanation why such material or such
information is necessary;     (iv)   Appropriate information as to the steps to
be taken if the Claimant wishes to submit the claim for review;     (v)   The
time limits for requesting a review under subsection (c) and for review under
subsection (d) hereof; and     (vi)   A statement of the Claimant’s right to
bring an action under Section 502 of ERISA upon a claim denial on review.

  (d)   Request for Review. Within 60 days after the receipt by the Claimant of
the opinion described above, the Claimant may request in writing that the
Committee review its determination. The Claimant or his or her duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comment in writing for consideration by the Committee. If the
Claimant does not request a review of the initial determination within such
60-day period, the Claimant shall be barred and estopped from challenging the
determination.     (e)   Review of Decision. Within 60 days after the
Committee’s receipt of a request for review, it will review the initial
determination. After considering all materials presented by the Claimant, the
Committee shall render an opinion, drafted in a manner calculated to be
understood by the Claimant, setting forth the specific reasons for the decision
and containing specific references to the pertinent provisions of this Plan upon
which the decision is based and a statement of the Claimant’s right to bring an
action under Section 502 of ERISA. If special circumstances require that the
60-day time period be extended, the Committee shall so notify the Claimant and
shall render the decision as soon as possible, but no later than 120 days after
receipt of the request for review.

 



--------------------------------------------------------------------------------



 



8.5   Limitation of Rights of Participants and Former Participants. Nothing in
this Plan shall be construed as conferring upon any Participant or Former
Participant any right to continue in the employment of the Corporation or an
Affiliate, nor shall it interfere with the rights of the Corporation or an
Affiliate to terminate the employment of any Participant or Former Participant
and/or to take any personnel action affecting any Participant or Former
Participant without regard to the effect which such action may have upon such
Participant or Former Participant as a recipient or prospective recipient of
Supplemental Benefits under the Plan. Any amounts payable hereunder shall not be
deemed salary or other compensation to a Participant or Former Participant for
the purposes of computing benefits to which the Participant or Former
Participant may be entitled under any other arrangement established by the
Corporation or Affiliate for the benefit of its employees.   8.6   No Limitation
on Actions of Corporation or Affiliates. Nothing contained in the Plan shall be
construed to prevent the Corporation or an Affiliate from taking any action that
is deemed by it to be appropriate or in its best interest. No Participant or
other person shall have any claim against the Corporation or an Affiliate as a
result of such action.   8.7   Obligations to Corporation. If a Participant or
Former Participant becomes entitled to a distribution of a Supplemental Benefit
under the Plan, and if at such time the Participant or Former Participant has
outstanding any debt, obligation, or other liability representing an amount
owing to the Corporation or an Affiliate, the Corporation or Affiliate may
offset such amount owed to it against the amount of benefits otherwise
distributable. Such determination shall be made by the Committee.   8.8  
Captions. The captions contained herein are for convenience only and shall not
control or affect the meaning or construction hereof.   8.9   Governing Law. The
Plan is intended to constitute an unfunded plan providing retirement or deferred
compensation benefits for officers and highly compensated employees exempt from
the requirements of parts 2, 3, and 4 of Subtitle B of Title I of ERISA. Except
to the extent otherwise provided in ERISA and the Code, this Plan shall be
construed, regulated, and administered under the laws of the State of New
Jersey.   8.10   Successors. The provisions of the Plan shall bind and inure to
the benefit of Schering Corporation, Merck & Co., Inc., and the Affiliates, and
their respective successors and assigns. The term successors as used herein
shall include any corporate or other business entity that, whether by merger,
consolidation, purchase, or otherwise, acquires all or substantially all of the
business and assets of the Corporation, Merck & Co., Inc, or an Affiliate and
successors thereto.   8.11   Illegal or Invalid Provision. In case any provision
of the Plan shall be held illegal or invalid for any reason, such illegal or
invalid provision shall not affect the remaining parts of the Plan, and the Plan
shall be construed and enforced without regard to such illegal or invalid
provision.   8.12   Protective Provisions. Each Participant shall cooperate with
the Corporation or an Affiliate by furnishing any and all information requested
by the Corporation or Affiliate to facilitate the payment of benefits hereunder.
  8.13   Withholding Taxes. The Corporation may make such provisions and take
such action as it may deem necessary or appropriate for the withholding of any
taxes which the Corporation is required by any law or regulation of any
governmental authority, whether Federal, state, or local, to withhold in
connection with any benefits under the Plan,

 



--------------------------------------------------------------------------------



 



    including, but not limited to, the withholding of appropriate sums from any
amount otherwise payable to, or on behalf of, the Participant. Each Participant,
Former Participant and Beneficiary, however, shall be responsible for the
payment of all individual tax liabilities relating to any such benefits.   8.14
  Inability to Locate Participant, Former Participant, or Beneficiary. In the
event that the Committee is unable to locate a Participant, Former Participant
or Beneficiary within two years following the date he or she was to commence
receiving payment, the entire Supplemental Benefit payable shall be forfeited.
If, after such forfeiture, the Participant, Former Participant or Beneficiary
later claims such Supplemental Benefit, such Supplemental Benefit shall be
reinstated without interest or earnings thereon and paid pursuant to the terms
of the Plan.   8.15   Facility of Payment. If, in the opinion of the Committee,
a person to whom a benefit is payable under the Plan is unable to care for his
or her affairs because of illness, accident, or any other reason, any payment
due the person, unless prior claim therefore shall have been made by a duly
qualified guardian or other duly appointed and qualified representative of such
person, may be paid to some member of the person’s family, or to some other
party who, in the opinion of the Committee, has incurred expenses for such
person. Any such payment shall be a payment for the account of such person and
shall be a complete discharge of liability under the Plan.   8.16   Notice. Any
notice or filing required or permitted to be given to the Committee under the
Plan shall be sufficient if in writing and hand delivered, or sent by registered
or certified mail, to the Corporation’s Senior Vice President of Human
Resources, or to such other entity as the Committee may designate from time to
time. Such notice shall be deemed given as to the date of delivery, or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

 